Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(l)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 1 to the Statement on Schedule 13D filed on October 23, 2008 (including additional amendments thereto) with respect to the shares of Common Stock of Neurobiological Technologies, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:December 23, 2008 BIOTECHNOLOGY VALUE FUND, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/MARK N. LAMPERT Mark N. Lampert President BIOTECHNOLOGY VALUE FUND II, L.P. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/MARK N. LAMPERT Mark N. Lampert President BVF INVESTMENTS, L.L.C. By: BVF Partners L.P., its manager By: BVF Inc., its general partner By: /s/MARK N. LAMPERT Mark N. Lampert President INVESTMENT 10, L.L.C. By: BVF Partners L.P., its investment manager By: BVF Inc., its general partner By: /s/MARK N. LAMPERT Mark N. Lampert President BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/MARK N. LAMPERT Mark N. Lampert President BVF INC. By: /s/MARK N. LAMPERT Mark N. Lampert President
